DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Price Murry on 06/11/2021.

The application has been amended as follows: 
In the claims:
In claim 2-line 19, after “wherein”, -- a radial length of the perforations of the first grid is different than a radial length of the perforations of the second grid, such that -- has been inserted.
In claim 36-line 19, after “wherein”, -- a radial length of the perforations of the first grid is different than a radial length of the perforations of the second grid, such that -- has been inserted.


the closest prior art of record, Koshimizu (US 6,162,323), Kim (US 2006/0102286), Peuse et al. (US 2012/0298039), Byun (KR 2003-0046189), Maher et al. (US 5,248,371) and Paterson et al. (US 2008/0178805) either singly or in combination, fails to anticipate or render obvious a grid assembly for a reaction chamber comprising a plasma source above the grid assembly and a substrate support below the grid assembly, the grid assembly comprising the claimed first grid comprising perforations that define a first open area pattern of the first grid; the claimed second grid comprising perforations that define a second open area pattern of the second grid; wherein the first and second grids are rotatable with respect to one another, are positioned at a first relative rotational position with respect to one another for the claimed first grid assembly open area pattern, and are positioned at a second relative rotational position with respect to one another for the claimed second grid assembly open area pattern. and wherein a radial length of the perforations of the first grid is different than a radial length of the perforations of the second grid, such that the second grid assembly open area pattern has more open area near an edge of the grid assembly than a center of the grid assembly compared to the first grid assembly open area pattern, as required by independent claim 2.  Additionally, the closest prior art of record, Koshimizu (US 6,162,323), Kim (US 2006/0102286), Peuse et al. (US 2012/0298039), Byun (KR 2003-0046189), Maher et al. (US 5,248,371) and Paterson et al. (US 2008/0178805) either singly or in combination, fails to anticipate or render obvious a grid assembly for a reaction chamber comprising a plasma source above the grid assembly and a substrate support below the grid assembly, the grid assembly comprising the claimed first grid wherein a radial length of the perforations of the first grid is different than a radial length of the perforations of the second grid, such that the second grid assembly open area pattern has more open area concentrated near an edge of the grid assembly than a center of the grid assembly compared to the first grid assembly open area pattern, as required by independent claim 36.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        

June 12, 2021